Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicants Arguments/Amendments

Applicants arguments with respect to 35 U.S.C. 112(f) applicants arguments have been fully considered but are not persuasive.

Applicant argues:
Applicant still disagrees with this interpretation and respectfully submits that claim 1 recites sufficient structure to perform the recited functions of the "imaging pipeline." For example, claim 1 recites "an imaging pipeline coupled to the image sensor to receive the first frame of pixel data," "the imaging pipeline including an adaptive noise filter," and "a display device coupled to the imaging pipeline to receive the output frame of pixel data."
The examiner notes that a single filter is not sufficient to be called a pipeline the examiner notes in applicant specification a “filter” may simply implemented as software module  (see paragraph 183) or various other structural forms.  The examiner notes that “filter” does not include any structure. The examine further notes that display device and image sensor were not interpreted under 35 U.S.C. 112(f) however they are not part of the pipeline and do not perform the function of the pipeline.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the adaptive noise filter being configured to filter the first pixel based on a comparison of a change in the signal levels of the first and second pixels to the estimated pixel noise level of the first pixel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669